People ex rel. Koenig v Hansel (2021 NY Slip Op 02233)





People ex rel. Koenig v Hansel


2021 NY Slip Op 02233


Decided on April 9, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2021-02357	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. James L. Koenig, on behalf of Justin A. (Anonymous), petitioner, 
vDavid Hansel, etc., respondent.


James L. Koenig, New York, NY, petitioner pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Jodi L. Mandel and Krystyn Tendy of counsel), for respondent.
Writ of habeas corpus in the nature of an application to release Justin A. upon his own recognizance or to set reasonable bail upon Kings County Docket No. FYC-70513-2021.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail upon Kings County Docket No. FYC-70513-2021 is set in the sum of $250,000 posted in the form of an insurance company bail bond, the sum of $750,000 posted in the form of a partially secured bond, with the requirement of 10% down, or the sum of $250,000 deposited as a cash bail alternative, on condition that, in addition to posting a bond or depositing the cash alternative set forth above, Justin A. shall (1) wear an electronic monitoring bracelet, with monitoring services to be provided by a qualified entity pursuant to CPL 510.40(4)(c), and any violations of the conditions set forth herein relating to the electronic monitoring shall be reported by the electronic monitoring service provider to the Office of the District Attorney of Kings County; and (2) remain confined to his home, except for visits to his school, his attorney, his doctors, his place of worship, or court, and must travel directly from his home to his school, his attorney, his doctors, his place of worship, or court, and directly back to his home, when conducting those visits; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Justin A. has given an insurance company bail bond in the sum of $250,000, has given a partially secured bond in the sum of $750,000, with the requirement of 10% down, or has deposited the sum of $250,000 as a cash bail alternative, and arranged for electronic monitoring with a qualified entity pursuant to CPL 510.40(4)(c), the custodian of the facility having custody of Justin A., or an agent of the custodian, is directed to immediately release Justin A.
DILLON, J.P., MILLER, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court